Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146175                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  GRADY P. GRAHAM,                                                                                 Bridget M. McCormack
            Plaintiff/Counter-Defendant-                                                                 David F. Viviano,
            Appellant,                                                                                               Justices

  v                                                                SC: 146175
                                                                   COA: 308623
                                                                   Saginaw CC: 10-008001-CK
  FIRST OF AMERICA BANK,
  NATIONAL CITY BANK,
            Defendants-Appellees,
  and
  CHEMICAL BANK,
           Defendant/Counter-Plaintiff/
           Cross-Plaintiff-Appellee,
  and
  JOHN MERTZ,
           Defendant/Cross-Defendant-
           Appellee,
  and
  WOODVIEW DEVELOPMENT COMPANY and
  FASHION SQUARE REALTY, LC,
            Third-Party Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 5, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           p0225                                                              Clerk